Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          12-NOV-2020
                                                          12:39 PM
                                                          Dkt. 31 ODAC



                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                       STATE OF HAWAII,
                Respondent/Plaintiff-Appellant,

                               vs.

                       STEVEN DUDLEY VEGA,
                 Petitioner/Defendant-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CR. NO. 3CPC-XX-XXXXXXX)

      ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
   and Circuit Judge Ochiai, assigned by reason of vacancy)

         Petitioner/Defendant-Appellee’s Application for Writ

of Certiorari, filed on September 30, 2020, is hereby rejected.

         DATED: Honolulu, Hawaii, November 12, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Dean E. Ochiai